DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 12/1/2021.
Claims 1, has been amended. Support for claim 1 is found in [p7L4-14], of the instant application.
Claims 6, has been amended for clarity and support is found in [p7L10-14] of the instant application.
Claims 1-14 are currently pending.

Specification 
6.	The correction to the specification citing “flow velocity” is acknowledge and the objection is withdrawn. 
Claim Rejections
The claim rejection of claims 1-14 are withdrawn because of the amendments to claims.

Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	a) 	The closest prior art of record, Brennan (US 4,360,575). Brennan discloses a process for the production of moldings made of porous material impregnated with polysulfide, whereby porous material is inserted into the mold, introduction of liquid polysulfide, cooling the polysulfide and removal of the porous material impregnated with the polysulfide from the mold but does not disclose or suggest,
	 “wherein after filling of the mold and during cooling, a pressure is applied to introduce further polysulfide into the mold.”	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727